Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 27, 2018

The Court of Appeals hereby passes the following order:

A18D0331. DAVID LEE HAWKINS v. JENNIFER MARIE HAWKINS.

      On October 16, 2017, the trial court entered a final divorce decree. The trial
court entered a subsequent order on November 6, 2017, to correct a scrivener’s error
in the divorce decree. On February 7, 2018, David Lee Hawkins filed this application
for discretionary appeal, seeking to challenge the underlying divorce decree. We,
however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 114 days after entry of the divorce decree
and 93 days after the order correcting the scrivener’s error, it is untimely. We thus
lack jurisdiction to consider the application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.